Order entered February 24, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00848-CV

               A22 TRANSPORTATION CO., INC., Appellant

                                      V.

                        RONALD THOMAS, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-1 8-1 9059

                                   ORDER

      Before the Court is the February 22, 2021 second request of Antionette

Reagor, Official Court Reporter for the 68th Judicial District Court, for an

extension of time to file the reporter’s record. We GRANT the request and extend

the time to March 1, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE